UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 20, 2007 EMERGING VISION, INC. (Exact name of Registrant as specified in its charter) New York 001-14128 11-3096941 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Quentin Roosevelt Boulevard Garden City, New York 11530 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(516) 390-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Emerging Vision, Inc. (the “Company”) has cancelled the Annual Meeting of Shareholders of the Company (the “Annual Meeting”), scheduled for September 21, 2007, because the date the Annual Meeting was called for does not fall within the fifty (50) day period following the July 24, 2007 record date (i.e., the date of determination of the shareholders of the Company entitled to notice of, and a right to cast a vote at, the Annual Meeting), as required by the Company’s Amended and Restated By-Laws.The Company intends to schedule an annual meeting for a date in the near future.The press release announcing such cancellation is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press Release, dated September 20, 2007, issued by Emerging Vision, Inc. [Signature on following page] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMERGING VISION, INC. By:/s/ Brian P. Alessi Name: Brian P. Alessi Title:Chief Financial Officer Date:September 20, 2007
